Citation Nr: 1503896	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at an October 2014 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, degenerative disc disease of the lumbar spine, with spondylosis, is etiologically related to active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine, with spondylosis, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran assets entitlement to service connection for a lower back condition as directly related to an in-service back injury. The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine, with spondylosis.  March 2008 VA Examination Report and June 2014 Addendum Opinion.

Initially, the Board observes that the Veteran's service treatment records include a report of low back pain in January 1962.  It appears the Veteran presented with lower back pain following an injury during kitchen patrol.  A probable muscle spasm was noted.  There are no records indicating that the Veteran sought further treatment for the muscle spasm or any other back condition for the remainder of his active duty service.  An August 1965 Report of Medical Examination, completed just prior to the Veteran's service discharge, reports a normal clinical evaluation of the spine.  In light of this evidence the Board cannot conclude that a chronic lower back condition manifested in service.  While the Veteran did have a lower back injury shortly after starting active duty service, the absences of further treatment for a back condition or an indication of a spinal problem at discharge brings the Board to this conclusion.  

Nevertheless, as discussed, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, with spondylosis.  When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  The record contains a current diagnosis of a lower back condition and credible evidence of an in-service lower back injury.  Therefore, the remaining question is whether the evidence of record establishes a relationship between the current lower back condition and the in-service injury.  

In March 2008 the Veteran was provided a VA examination.  The VA examiner diagnosed lumbar spine degenerative disc disease with spondylosis.  However, in regards to whether the lower back condition was related to Veteran's active duty service the examiner responded "I cannot answer this question as it is a pure speculatory type question.  I have no medical data to review to possibly provide any type of validated opinion."

In March 2009, a private orthopedic surgeon provided an opinion indicating that he had seen the Veteran several time in his office "with significant back pain, muscle spasm, and now he has developed severe degenerative disk disease, spinal stenosis, and facet arthropathy."  In the orthopedic surgeons opinion "this could be related to injuries sustained during the military service years."  In support of this, it was noted that it is "very typical to develop stenosis of the spine and degenerative disk disease at multiple levels after performing strenuous activities, especially heavy lifting and especially sustaining injury and the patient mentioned that he sustained many injuries especially falling and he used to do a lot of bending, squatting, and crawling."  This opinion appears to favor a finding of service connection; however, the opinion fails to meet the required evidentiary standard, in that it is too speculative upon which to base a grant of service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  The orthopedic surgeons states that the Veteran's lower back condition "could be related to injuries sustained during the military service years;" therefore, it is too speculative in nature to form the basis of a grant of service connection.  

In an opinion received in April 2009, a physician opines that the Veteran lower back condition is "at least as likely as not related to complaints shown during service."  This conclusion followed a review of the Veteran's medical records.  

Finally, because the March 2008 VA examiner determined he could not reach a conclusion on whether the Veteran lower back condition was etiologically related to active service without resorting to speculation an addendum opinion was requested and provided in June 2014.  The VA examiner concluded, following a review of the Veteran's service treatment records, that "it is less likely as not the veteran's lumbar spine degenerative disc disease with spondylosis (claimed as low back condition) was incurred in or caused by claimed in-service injury, event, or illness that occurred in service."  The VA examiner continued "it appears the condition [the in-service injury] resolved with no further treatment or residuals.  There is no evidence of ongoing chronicity of or treatment for other lower back problems while on active duty."  The "separation physical is silent for any lower back problems.  Therefore, his current lower back condition is not related to a muscle spasm episode in 1962."

The March 2008 VA examination report did not provide an opinion on the relationship between the Veteran's current condition and active duty service because it would have been too speculative.  The March 2009 private orthopedic surgeon's opinion used language that is too speculative to form the basis of a grant of service connection.  Consequently, the only probative opinions of record are the April 2009 physician's opinion and June 2014 addendum opinion.  These two opinions come to contrary conclusions.  For that reason, the Board finds the evidence is at least in equipoise regarding whether the Veteran's degenerative disc disease of the lumbar spine, with spondylosis, is related to his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for degenerative disc disease of the lumbar spine, with spondylosis, is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine, with spondylosis, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


